Citation Nr: 0809122	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  00-06 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a November 1999 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Columbia, South Carolina in which 
the RO denied the benefit sought on appeal. See also January 
2000 rating decision confirming November 1999 determination.  
The appellant, who had active service from May 1981 to May 
1984 with additional unverified reserve service from 1984 to 
1995, appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    

The Board remanded the case in July 2002, February 2004 and 
October 2005.  The appellant then testified at a Travel Board 
hearing at the RO in March 2006 before the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the claims file.  Thereafter, the appellant's 
claim was remanded once again in May 2006 for further 
development.  Subsequent to the completion of this 
development, the case was returned to the Board for further 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The more competent medical evidence of record does not 
show that the appellant has a current diagnosis of a sinus 
disorder. 

3.  In light of the lack of a current diagnosis of a sinus 
disorder, it must be concluded that a sinus disorder was not 
manifested in service and is not shown to be causally or 
etiologically related to service.  




CONCLUSION OF LAW

A sinus disorder was not incurred in or aggravated during 
service. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for a sinus disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

The Board observes that the appellant's claim was decided by 
the RO prior to the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  However, a letter provided to the appellant in January 
2003 fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This letter essentially 
informed the appellant of the substance of the VCAA, to 
include notice that it was ultimately his responsibility to 
give VA any evidence pertaining to his claim.  The January 
2003 letter informed the appellant that additional 
information or evidence was needed to support his service 
connection claim and essentially asked the appellant to send 
this information to VA. Pelegrini v. Principi, 18 Vet. App. 
112 (2004)(Pelegrini II).  

In addition to receiving the January 2003 letter, the 
appellant was provided additional VCAA notice letters in 
February 2004, September 2004 and May 2006 after the Board's 
respective February 2004 and May 2006 decisions, all of which 
informed him of what was necessary to substantiate his claim.  
Subsequent to receipt of the above-referenced notices, the 
appellant's claim was readjudicated and the appellant was 
provided Supplemental Statements of the Case in May 2003, 
June 2005 and August 2007.  Although the above-referenced 
notices were not sent to the appellant prior to the initial 
adjudication of his claim, the Board finds that this belated 
notice was not prejudicial to the appellant since his claim 
was appropriately readjudicated subsequent to proper notice 
being provided. See Mayfield  v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) [Mayfield III].

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  In addition, the Board 
observes that the appellant has been afforded two VA 
examinations in connection with his claim in an effort to 
determine whether he has a current medical disorder that can 
be service-connected and, if so, the etiology of that 
disorder. See BVA decisions dated in February 2004 and May 
2006 (appellant's claim remanded for VA examinations); VA 
examination reports dated in October 2004 and January 2007; 
38 C.F.R. § 3.159(c)(4). 

Lastly, the Board observes for the record that prior to the 
most recent certification of the appellant's appeal, the RO 
provided the appellant with an explanation of disability 
ratings and effective dates that might be applicable to his 
claim. See May 2006 VCAA notice; Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Regardless, since the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for a sinus disorder, any questions as to the 
appropriate disability rating or effective date to be 
assigned to this claim are rendered moot, and no further 
notice is needed. Id.  

B.  Law and Analysis 

The appellant essentially contends that he has a sinus 
disorder related to allergies he incurred while on active 
duty. See February 2003 statement in support of claim; March 
2006 BVA hearing transcript.  Specifically, he reports that 
he initially began experiencing sinus problems upon entering 
service and that these problems continued from discharge to 
the present day. July 2003 BVA hearing transcript, 
pgs. 6-7.  The appellant states that his sinus disorder 
results in congestion so severe that he cannot breathe; and 
that he has taken both prescription and over-the-counter 
medications to alleviate his sinus problems. August 2004 
statement in support of claim.  As such, he seeks service 
connection for this disorder.  

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  Therefore, the appeal must be denied.  

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  In order to establish service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 
341, 346 (1999).  Absent a showing of all three elements in 
this case, service connection must be denied.

The Board notes that diseases of allergic etiology may not be 
disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress or as due to the 
inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing. 38 C.F.R. § 3.380.  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this case, the appellant's service medical records reveal 
that he was seen on numerous occasions for sinus congestion 
and drainage related to a viral syndrome and/or upper 
respiratory infections. See service medical records dated in 
June 1981, October 1981, June 1982, October 1982, April 1983, 
June 1983, January 1984 and March 1984.  An October 1982 
entry also noted that the appellant's symptoms were due to an 
allergic reaction due to air conditioning.  Post-service 
medical records show that the appellant continued to receive 
treatment for sinus problems during his reserve service and 
thereafter. For example, see reserve medical records dated in 
March 1993 and April 1993 (appellant diagnosed with and 
treated for bronchitis); private medical records dated in 
November 1989 (appellant diagnosed with an upper respiratory 
infection), August 1999 (appellant seen for sinus drainage 
and cough), March 2002 (appellant diagnosed with bronchitis 
and an upper respiratory infection) and May 2002 (appellant 
diagnosed with acute bronchitis).  In light of the medical 
evidence indicating the appellant experienced sinus 
symptomatology in service and after service, the appellant 
was afforded a VA examination in October 2004 to determine 
the nature and etiology of his sinus problems and obtain a 
medical opinion as to whether any diagnosed sinus disorder 
was related to the appellant's period of service. See 
February 2004 BVA decision.  

The VA examiner who performed the October 2004 evaluation, a 
medical doctor, reviewed the appellant's claims file and 
medical records.  In addition, the doctor obtained a medical 
history from the appellant that included the appellant's 
assertions of experiencing continual problems with his nose 
and sinuses for many years. October 2004 VA examination 
report.  In evaluating the medical evidence of record, the 
doctor noted that there was no radiological confirmation of 
the appellant's prior diagnosis of sinusitis; and that it 
appeared the appellant had been treated for sinusitis without 
radiological confirmation.  The doctor performed a physical 
examination, during which he concluded that there was no 
evidence that the appellant had acute or chronic nose or 
sinus disease at the time of the examination.  As such, he 
did not render an opinion as to the etiology of the 
appellant's sinus problems because he opined that the 
appellant did not have a current sinus disorder. Id.    

Medical treatment performed subsequent to the October 2004 VA 
examination revealed that the appellant was diagnosed with an 
upper respiratory tract infection involving sinusitis and 
bronchitis. See August 2005 private medical records.  In 
light of these medical records, the Board remanded the 
appellant's claim once again for an addendum VA examination 
on the basis that it appeared the appellant's sinus condition 
may not have been active at the time he was examined in 
October 2004.   Therefore, the Board opined that the October 
2004 VA medical opinion may have been inaccurate and sought 
another opinion concerning the etiology of the appellant's 
sinus condition. See May 2006 BVA decision.  This opinion was 
provided in January 2007 by the same medical doctor who 
evaluated the appellant in October 2004.  

At the time the appellant was re-examined in January 2007, 
the VA medical doctor reviewed his updated claims file and 
ordered a CT scan of the appellant's sinuses.  After 
performing a physical examination and reviewing the CT scan's 
results (reported to be normal), the doctor affirmed his 
prior medical opinion in that he found no evidence that the 
appellant had a current sinus disorder.  The doctor stated 
that he saw no current medical evidence of nose or sinus 
disease that was either acute or chronic.  In making this 
determination, the doctor addressed the service and post-
service medical records in this case that note the 
appellant's prior complaints of sinus congestion and 
drainage.  In referencing this evidence, the doctor 
essentially found that this symptomatology was attributable 
to viral syndrome and upper respiratory infections.  He also 
noted again that the appellant's post-service medical records 
did not contain documentation of sinusitis radiologically, 
although the appellant may have been treated for presumed 
sinusitis.  This information led him to conclude that the 
appellant's sinus difficulties were probably the result of 
recurrent viral infections rather than a sinus disorder, 
particularly in light of the lack of documented evidence of 
acute sinusitis.  As such, he essentially answered the 
Board's May 2006 remand question of whether it is as likely 
as not that the appellant had a chronic sinus disorder that 
is related to service in the negative. See January 2007 VA 
examination report.   

Thus, while it is obvious that the appellant has experienced 
sinus difficulties in the past as reflected in portions of 
his service and post-service medical records, these 
difficulties have been associated by a VA medical doctor as 
being the result of recurrent viral infections rather than a 
sinus disorder. January 2007 VA examination report.  In fact, 
the appellant has been examined by this doctor on two 
separate occasions for the purpose of determining whether he 
has the medical disorder he contends he developed in service 
(i.e., a sinus disorder) and for an opinion as to whether 
this purported disorder is related to service.  Notably, on 
both occasions, the doctor found no current medical evidence 
of nose or sinus disease that was either acute or chronic. 
Id.; October 2004 VA examination report.     

The United States Court of Appeals for Veterans Claims 
("Court") has held that there can be no valid claim without 
proof of a present disability. Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau  v. Derwinski, 2 Vet. App. 141 
(1992).  The existence of a current disability is the 
cornerstone of a claim for VA disability benefits. See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In this 
case, the most recent and more competent medical evidence of 
record indicates that the appellant does not presently have a 
sinus disorder that can be service-connected.  In the absence 
of this medical evidence, there is no basis for the granting 
of service connection under any theory.  

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the appellant's claim of entitlement to service 
connection for a sinus disorder.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt.  
However, as a preponderance of the evidence against the 
appellant's claim, the doctrine is not applicable. See 
Gilbert v. Derwinski, supra.



ORDER


Service connection for a sinus disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


